Exhibit 10(b)(7)(k)

SECOND OMNIBUS AMENDMENT

This SECOND OMNIBUS AMENDMENT, dated as of November 3, 2009 (as amended,
modified, waived, supplemented or restated from time to time, this “Second
Amendment”), is by and among:

(1) U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), not in its individual
capacity, but solely as Custodian (in such capacity, the “Custodian”) and as
indenture trustee (in such capacity, the “Indenture Trustee”) under the
Indenture (as defined below);

(2) CITIBANK, N.A. (“Citibank”), as a Liquidity Bank (in such capacity, the
“Liquidity Bank”) under the Note Purchase Agreement (as defined below);

(3) CHARTA, LLC (“Charta”), as an Investor (in such capacity, the “Investor”)
under the Note Purchase Agreement (as defined below);

(4) CITICORP NORTH AMERICA, INC. (“CNAI”), the initial Note Purchaser Agent
under the Note Purchase Agreement (as defined below), and CITIBANK, N.A., as the
new Note Purchaser Agent appointed pursuant to the amendment of the Note
Purchase Agreement set forth in Section 4(c) to this Second Amendment;

(5) NEWSTAR WAREHOUSE FUNDING 2005 LLC (“NewStar LLC”), as Issuer (in such
capacity, the “Issuer”) under the Indenture and the Note Purchase Agreement (as
such terms are defined below) and as Purchaser (in such capacity, the
“Purchaser”) under the Sale and Servicing Agreement (as defined below);

(6) NEWSTAR FINANCIAL, INC. (“NewStar Financial”), as Seller (in such capacity,
“Seller”) and as Servicer (in such capacity, “Servicer”) under the Sale and
Servicing Agreement and the Note Purchase Agreement (as such terms are defined
below); and

(7) LYON FINANCIAL SERVICES, INC., d/b/a U.S. Bank Portfolio Services (“USBPS”),
as Backup Servicer (in such capacity, “Backup Servicer”) under the Sale and
Servicing Agreement (as defined below).

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USBPS, as Backup Servicer, are parties to the Amended and Restated Sale and
Servicing Agreement, dated as of November 19, 2008 (as amended, restated or
otherwise modified from time to time, the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
are parties to the Amended and Restated Indenture, dated as of November 19, 2008
(as amended, restated or otherwise modified from time to time, the “Indenture”).

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, the Liquidity
Banks party thereto, the Investors party thereto and CNAI, as Note Purchaser
Agent are parties to the Note Purchase Agreement, dated as of November 19, 2008
(as amended, restated or otherwise modified from time to time, the “Note
Purchase Agreement” and, together with the Sale and Servicing Agreement and the
Indenture, the “Transaction Documents”).

 



--------------------------------------------------------------------------------

The parties now wish to amend certain provisions of the Basic Documents
effective as of the Second Amendment Effective Date (as defined below) on the
terms and conditions set forth herein.

The parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Second
Amendment) or, if not therein defined, in the Note Purchase Agreement (as
amended by this Second Amendment) or, if not therein defined, in the Indenture
(as amended by this Second Amendment) (including, in each case, the Appendix A
to each such agreement, as amended by this Second Amendment), shall have the
same meanings when used herein.

Section 2. Amendments to Definitions Appendix.

Effective as of the Second Amendment Effective Date, Appendix A to each of the
Transaction Documents is hereby amended as follows:

(a) The following terms are hereby added to Appendix A in alphabetical order as
follows:

“Credit Facilities Maximum” means the sum of (i) the highest aggregate maximum
principal amount outstanding from time to time after the Second Amendment
Effective Date under all Revolving Credit Facilities in the Collateral as the
Second Amendment Effective Date, plus (ii) the aggregate amount of additional
Incremental Note Balances under the New Note Purchase Agreement with respect to
the Designated Delayed-Draw Term Loans after the Second Amendment Effective
Date.

“Designated Delayed-Draw Term Loans” means the Delayed-Draw Term Loans with the
following borrowers (or their Affiliates): (i) Tindall Square Partners, LLC,
(ii) Wilton 372 Associates LLC, and (iii) 3600 West Bayshore Road, LLC.

“Existing Revolving Credit Facility” means a Revolving Credit Facility acquired
by the Issuer prior to the Second Amendment Effective Date in respect which the
Issuer has, as of the Second Amendment Effective Date, existing Commitments to
provide additional extensions of credit to Obligor(s) thereon on and after the
Second Amendment Effective Date.

“Fee Letter Amendment” means the amendment to the Fee Letter, dated as of the
Second Amendment Effective Date, among the Issuer, NewStar Financial, the Note
Purchaser Agent and the Indenture Trustee.

 

2



--------------------------------------------------------------------------------

“Initial Revolving Outstanding Principal Amount” means the aggregate principal
amount outstanding under all Revolving Credit Agreements on Second Amendment
Effective Date, as set forth on Exhibit A hereto; provided, that to the extent
such amount is equal to less than $23,000,000, then the Initial Revolving
Outstanding Principal Amount shall be deemed to equal $23,000,000.

“Interest Coverage Ratio” means, as of any Payment Date with respect to the
Interest Period then ending, the ratio of: (i) the product of (x) the Weighted
Average Loan Rate of all Purchased Assets for such period, and (y) aggregate
Outstanding Principal Balance of all Purchased Assets as of the last date of
such period, to (ii) the product of (x) the weighted average Note Interest Rate
for such period, and (y) the Note Balance on the last day of such period.

“Minimum Revolver Equity Amount” shall mean an amount equal to the sum of
(i) 50% of the Initial Revolving Outstanding Principal Amount, plus (ii) at all
times following the Credit Facilities Maximum exceeding $30,000,000, 25% of the
positive difference, if any, between (x) the Credit Facilities Maximum, and
(y) the Initial Revolving Outstanding Principal Amount.

“Other Credit Facilities” means one or both of (i) the Second Amended and
Restated Sale and Servicing Agreement, dated as of April 18, 2008, by and among
NewStar CP Finding LLC, NewStar Financial, INC., Waschovia Bank, National
Association, each of the Conduit Purchasers from time to time party thereto,
each of the Institutional Purchasers from time to time party thereto, each of
the Purchaser Agents from time to time party thereto, Wachovia Capital Markets,
LLC, U.S. Bank National Association, and Lyon Financial Services, Inc and such
related agreements and documents. and (ii) the Loan and Servicing Agreement
dated as of November 7, 2007 by and among NewStar DB Term Funding LLC, NewStar
Financial, Inc., the financial institutions from time to time party thereto as
Lenders and Lender Agents, Deutsche Bank AG, New York Branch, U.S. Bank National
Association, and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) and such related agreements and documents, as such agreements may be
amended, modified or supplemented from time to time in accordance with their
respective terms.

“Required Equity Reduction Amount” means, as of any date (1) 100% of all
Collections received under clauses (ii) and (iii) of the definition of Principal
Collections with respect to Revolving Credit Facilities, and (2) Principal
Collections received from the reduction of principal amounts outstanding under
Revolving Credit Facilities in an amount equal to the lesser of (A) up to 100%
of such Principal Collections, and (B) the positive difference between (i) 50%
of the initial aggregate principal amount outstanding under the Revolving Credit
Facilities prior to such reduction minus (ii) the positive difference, if any,
between (x) the new principal amount outstanding under the Revolving Credit
Facilities following such reduction minus (y) the Minimum Revolver Equity
Amount.

 

3



--------------------------------------------------------------------------------

“Second Amendment” means the Second Omnibus Amendment, dated as of November 17,
2009.

“Second Amendment Effective Date” means November 17, 2009, following the
fulfillment of the conditions precedent set forth in Section 8 of the Second
Amendment.

(b) The definition of “Borrowing Base” is hereby amended by (i) deleting the
phrase “minus the Excess Concentration Amount” appearing in clause (A)(x) on the
second line thereof, and (ii) deleting the figure “60%” appearing in clause
(A)(y)(i) on the third line thereof, and substituting therefor the figure “50%”.

(c) The definition of “Charged-Off Portfolio Asset” is hereby deleted in its
entirety.

(d) The definition of “Delinquent Portfolio Asset” is hereby deleted in its
entirety.

(e) The defined term “Weighted Average Life” is hereby deleted in its entirety.

(f) The defined term “Weighted Average Loan Margin” is hereby deleted in its
entirety.

(g) The definition of “Eligible Asset” is hereby amended and restated in its
entirety to read as follows:

“Eligible Asset” means, as of any date of determination, (i) each Purchased
Asset purchased by Purchaser from Seller prior the Second Amendment Effective
Date and that satisfies the Loan Eligibility Criteria, and (ii) subject to the
Seller and Purchaser obtaining the prior written consent of the Note Purchaser
Agent for such sale and purchase, which consent shall be given or withheld in
the Note Purchaser Agent’s sole and absolute discretion, each Purchased Asset
purchased by Purchaser from Seller after the Second Amendment Effective Date
that satisfies the Loan Eligibility Criteria; provided, that under no
circumstance may any Purchased Asset under this clause (ii) include a Revolving
Credit Facility or Delayed-Draw Term Loan.

(h) Clause (b) of the definition of “Event of Default” is hereby amended by
deleting such clause in its entirety and substituting therefor:

“(b) as of any Payment Date, the Interest Coverage Ratio is less than
1.25:1.00;”

(i) Clause (i) of the definition of “Event of Default” is hereby amended by
deleting such clause in its entirety and substituting therefor:

“(i) either (i) the Seller shall have failed to make any payment of interest,
principal or other amount when due under any Indebtedness for borrowed money
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise and after giving effect to any grace period provided under the terms
of such Indebtedness) under which it is obligated (either as the primary obligor
or as a guarantor) or (ii) any other event shall occur or condition shall exist
under the Other Credit Facilities that results in the acceleration of the
maturity of such Indebtedness; provided, that such Indebtedness has an aggregate
outstanding principal balance in excess of $5,000,000 at the time of such
failure;”

 

4



--------------------------------------------------------------------------------

(j) Clause (n) of the definition of “Event of Default” is hereby amended by
(x) deleting the phrase “, which failure continues for a period of at least five
(5) Business Days following the date on which such amount is required to be
funded under the related Loan Documents” appearing at the end of such clause,
and (y) substituting therefor the following “, except for (i) a technical
funding failure that is cured on the Business Day immediately following the date
on which such amount is required to be funded under the related Loan Documents,
or (ii) any funding for which the Seller has asserted a good-faith dispute of
its obligation to fund all or any part of such amount.”

(k) The definition of “Event of Default” is hereby further amended by adding a
new clause (r) at the end thereof which reads as follows:

“(r) the Seller sells, transfers, exchanges, or otherwise disposes of any of its
assets or property outside the ordinary course of the Seller’s business in one
or a series of transactions from the Second Amendment Effective Date (including,
without limitation, the sale, transfer, exchange or disposition of loans
securing the Other Credit Facilities, including by bulk sale) with an aggregate
face principal amount in excess of $66,500,000; provided, that transfers for not
less than fair value to an Affiliate of the Seller shall not be considered in
this calculation.”

(l) The definition of “Excess Concentration Amount” is hereby deleted in its
entirety.

(m) The definition of “Investor Purchase Limit” is hereby amended by deleting
the figure “$300,000,000” appearing on the first line thereof, and substituting
therefor the figure “$150,000,000”.

(n) The definition of “Liquidity Bank Commitment” is hereby amended by deleting
the phrase “with respect Citibank, $300,000,000” appearing on the first and
second lines thereof, and substituting therefor the figure “with respect
Citibank, $150,000,000”.

(o) The definition of “Note Purchaser Agent” is hereby amended amended and
restated in its entirety to read as follows:

“Note Purchaser Agent” means (i) prior to the Second Amendment Effective Date,
CNAI, and (ii) at all times from and after the Second Amendment Effective Date,
Citibank, N.A., in each case, with respect to the New Notes and the New Note
Purchase Agreement.

 

5



--------------------------------------------------------------------------------

(p) The definition of “Note Purchase Obligation Limit” is hereby amended by
deleting the figure “$300,000,000” appearing on the first line thereof, and
substituting therefor the figure “$150,000,000”.

(q) Clause (h) in the definition of “Servicer Event of Default” is hereby
amended and restated in its entirety to read as follows:

“(h) [Intentionally Omitted];”

Section 3. Amendments to the Sale and Servicing Agreement.

Effective as of the Second Amendment Effective Date, the Sale and Servicing
Agreement is hereby amended as follows:

(a) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
adding the following sentence at the end of such subsection:

“Notwithstanding anything to the foregoing to the contrary, at all times on and
after the Second Amendment Effective Date, unless Seller and Purchaser have
obtained the prior written consent of the Note Purchaser Agent with respect to
any sale and purchase (which consent shall be given or withheld in the Note
Purchaser Agent’s sole and absolute discretion), Seller shall not designate any
Assets for purchase and sale to Seller, and Purchaser may not purchase any
Assets hereunder on and after the of the Note Purchaser Agent; and provided,
further on and after the Second Amendment Effective Date, under no circumstance
may any Asset be offered for purchase and sale include a Revolving Credit
Facility or Delayed-Draw Term Loan.

(b) Section 2.7(a) of the Sale and Servicing Agreement is hereby amended by
(x) deleting the clause “the date that is 364 days following the Closing Date”
appearing in clause (ii) thereof, and (y) substituting therefor the phrase “the
date that is 364 days following the Second Amendment Effective Date”.

Section 4. Amendments to the Note Purchase Agreement.

Effective as of the Second Amendment Effective Date, the Note Purchase Agreement
is hereby amended as follows:

(a) Section 2.02(a) of the New Note Purchase Agreement is hereby amended by
adding the following sentence at the end of such subsection:

“Notwithstanding anything to the foregoing to the contrary, at all times on and
after the Second Amendment Effective Date, unless Issuer shall have obtained the
prior written consent of the Note Purchaser Agent with respect to any such
request (which consent shall be given or withheld in the Note Purchaser Agent’s
sole and absolute discretion), Issuer shall not deliver or have the right
hereunder to deliver hereunder a Notice of Incremental Note Balance and New Note
Purchaser shall not fund any such request, except with respect to the funding
under an Existing Revolving Credit Facility or existing Delayed-Draw Term Loan.”

 

6



--------------------------------------------------------------------------------

(b) Section 2.02(b) of the New Note Purchase Agreement is hereby amended by
adding the following sentence at the end of such subsection:

Notwithstanding anything to the foregoing to the contrary, at all times on and
after the Second Amendment Effective Date, unless Issuer shall have obtained the
prior written consent of the Note Purchaser Agent with respect to any such
request (which consent shall be given or withheld in the Note Purchaser Agent’s
sole and absolute discretion), Issuer shall not deliver or have the right
hereunder to deliver hereunder a Notice of Incremental Note Balance and the
Liquidity Banks shall have no obligation to purchase and fund any such request,
except with respect to the funding under an Existing Revolving Credit Facility
or existing Delayed-Draw Term Loan.

(c) Section 10.01 of the New Note Purchase Agreement is hereby amended by adding
the following new provision at the end of such Section.

“Effective as the Second Amendment Effective Date, each Investor and each
Liquidity Bank hereby (i) accepts the resignation of CNAI as Note Purchaser
Agent and (ii) appoints Citibank, N.A. as the new Note Purchaser Agent, to take
such action as agent on its behalf and to exercise such powers under this
Agreement and other Basic Documents as are delegated to the Note Purchaser Agent
by the terms hereof or thereof, together with such powers as a reasonably
incidental hereto. Effective as of the Second Amendment Effective Date,
Citibank, N.A. hereby accepts the appointment by the Investors and Liquidity
Banks as Note Purchaser Agent and agrees that it shall succeed in all respects
in all rights, privileges and duties set forth for the Note Purchaser Agent
under this Agreement and the Basic Documents for the Note Purchaser Agent, and
CNAI hereby agrees that shall cease to perform and accept any rights or duties
hereunder; provided, that the indemnification provisions of Section 10.05 shall
not terminate as to CNAI and shall remain in full force and effect following the
Second Amendment Effective Date.”

Section 5. Amendments to the Indenture.

Effective as of the Second Amendment Effective Date, the Indenture is hereby
amended as follows:

(a) Section 2.3(b) of the Indenture is hereby amended by (x) deleting such
subsection in its entirety, and (y) substituting therefor the following:

“(b) [Intentionally Omitted].”

 

7



--------------------------------------------------------------------------------

(b) Section 8.2(b) of the Indenture Agreement is hereby amended by deleting
clause (xiii) and substituting therefor the following new clauses:

(xiii) (A) first, to the Noteholders, as a payment of principal on the Notes, an
amount equal to the Note Principal Distribution Amount, to be applied pro rata
to the Outstanding Notes in reduction of the principal amount thereof,
(B) second, to make a Cash Collateral Deposit with respect to each Letter of
Credit having a positive L/C Undrawn Exposure Amount, to the extent necessary
(in the case of this subclause (B)) to reduce the amount of any Borrowing Base
Deficiency to zero after giving effect to the application made pursuant to the
foregoing subclause (A) and any application made pursuant to clause (ix) above,
and (C) third, to the Noteholders as a payment of principal on the Notes, an
amount equal to the Required Equity Reduction Amount, to be applied pro rata to
the Outstanding Notes in reduction of the principal amount thereof; provided, if
as at any specified Payment Date, both (1) the Revolving Period is continuing,
and (2) the Backup Servicer has succeeded as Servicer and is entitled to receive
any Subordinated Servicing Fee under clause (xiv) below, then, no amounts shall
be payable under clause (C) above on such Payment Date.

Section 6. Representations and Warranties of NewStar LLC and NewStar Financial.

Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser Agent, the Note Purchasers, the Indenture Trustee, the
Issuing Bank, the Custodian and the Backup Servicer that:

(a) it has the corporate or limited liability company power and authority to
execute, deliver and carry out the terms and provisions of this Second Amendment
and has taken or caused to be taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Second Amendment;

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Second
Amendment which has not been obtained;

(c) this Second Amendment been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

 

8



--------------------------------------------------------------------------------

(d) the execution, delivery and performance of this Second Amendment will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Second Amendment, no Event of Default or event
which upon notice or lapse of time or both would constitute an Event of Default
(as defined in any Basic Document or in Appendix A thereto) has occurred and is
continuing;

(f) on the date hereof, the representations and warranties set forth in
Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date;

(g) as of the Second Amendment Effective Date, the principal amount of each
Purchased Asset included in the Collateral, and the principal amount of each
Commitment outstanding is as set forth in Exhibit A hereto.

Section 7. Notice Under Section 2.03 of the Note Purchase Agreement;
Establishment of Scheduled Termination Date.

Pursuant to Section 2.03 of the Note Purchase Agreement, effective on the Second
Amendment Effective Date, the Liquidity Bank hereby notifies Seller, Servicer
and Issuer that, based upon its Annual Credit Review, it does not intend to
terminate the Revolving Period; the revised Scheduled Termination Date under
Section 2.7 of the Sale and Servicing Agreement is hereby established as
November 16, 2010.

Section 8. Conditions to Effectiveness.

This Second Amendment shall become effective on November 17, 2009 when each of
the following conditions have been satisfied:

(a) The Note Purchaser Agent shall have received fully executed counterparts of
this Second Amendment and the Fee Letter Amendment, each dated as of November 3,
2009;

(b) The Servicer shall have delivered to the Note Purchaser Agent Exhibit A
hereto, duly certified and dated the Second Amendment Effective Date;

(c) The Note Purchaser Agent shall have received a joint certificate of the
Seller and the Issuer dated the Second Amendment Effective Date in form and
substance satisfactory to the Note Purchaser Agent and stating that, as of the
Second Amendment Effective Date (i) the representations and warranties set forth
in Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date, and (ii) no Event of Default (or event that, with
the passage of time, would constitute an Event of Default) has occurred and is
continuing; and

 

9



--------------------------------------------------------------------------------

(d) The Seller shall have paid to the Note Purchaser Agent the fees due and
payable in accordance with the Fee Letter Amendment.

Each of the Issuer, the Seller, Citibank, N.A., Charta and CNAI hereby
authorizes, consents and directs the Indenture Trustee to execute this Second
Amendment and the Fee Letter Amendment.

Section 9. Confirmation and Acknowledgement of the Obligations.

As of the date hereof and as of Second Amendment Effective Date, NewStar LLC
hereby (i) confirms and acknowledges to the Note Purchaser Agent and the Note
Purchasers that it is validly and justly indebted to the Note Purchaser Agent,
any other Noteholders, the Note Purchasers and any other Persons party to the
Basic Documents, as applicable, for the payment of all obligations due under the
Basic Documents without offset, defense, cause of action or counterclaim of any
kind or nature whatsoever and (ii) reaffirms and admits the validity and
enforceability of the Indenture, the Notes and the other Basic Documents.
NewStar Financial hereby confirms and acknowledges its obligations under the
Basic Documents and confirms that they will remain in effect following the
execution and delivery of this Second Amendment.

Section 10. Ratification of Basic Documents.

This Second Amendment shall be limited precisely as written and shall not be
deemed (i) to be a consent granted pursuant to, or a waiver or modification of,
any other term or condition of the Notes or the Basic Documents or a waiver of
any Event of Default under the Notes, the Indenture or the other Basic
Documents, whether or not known to the Note Purchaser Agent, any other
Noteholder, the Note Purchasers or the Indenture Trustee or (ii) to prejudice
any other right or rights which the Note Purchaser Agent, any other Noteholder,
the Note Purchasers, the Indenture Trustee or the Backup Servicer may now have
or have in the future under or in connection with the Notes or the Basic
Documents or any of the instruments or agreements referred to therein. Except to
the extent hereby modified, the Notes and each of the Basic Documents shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof and the Notes and the Basic Documents as heretofore amended or
modified and as modified by this Second Amendment are hereby ratified and
affirmed. After this Second Amendment becomes effective, all references to the
Indenture, Note Purchase Agreement and Sale and Servicing Agreement, “hereof,”
“herein,” or words of similar effect referring to the Indenture, Note Purchase
Agreement or Sale and Servicing Agreement shall be deemed to mean the Indenture,
Note Purchase Agreement or the Sale and Servicing Agreement as amended hereby.

Section 11. GOVERNING LAW; JURISDICTION.

THIS AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

 

10



--------------------------------------------------------------------------------

Section 12. Severability.

If any provisions of this Second Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Second Amendment in any jurisdiction.

Section 13. Counterparts.

This Second Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart.

[The remainder of this page is intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment has been duly executed as of the day
and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian and as Indenture Trustee

By:

 

/S/    KYLE HARCOURT        

Name:

  Kyle Harcourt

Title:

  Vice President



--------------------------------------------------------------------------------

CHARTA, LLC, as an Investor

By:  Citicorp North America, Inc., as Attorney-in-Fact By:  

/S/    TODD D. FRITCHMAN        

Name:   Todd D. Fritchman Title:   Vice President CITIBANK, N.A., as a Liquidity
Bank By:  

/S/    TODD D. FRITCHMAN        

Name:   Todd D. Fritchman Title:   Vice President CITIBANK, N.A., as new Note
Purchaser Agent By:  

/S/    TODD D. FRITCHMAN        

Name:   Todd D. Fritchman Title:   Vice President CITICORP NORTH AMERICA, INC.,
as original Note Purchaser Agent By:  

/S/    TODD D. FRITCHMAN        

Name:   Todd D. Fritchman Title:   Vice President



--------------------------------------------------------------------------------

 

NEWSTAR WAREHOUSE FUNDING 2005 LLC, as Purchaser and as Issuer By: NEWSTAR
FINANCIAL, INC., its designated manager

By:

 

/S/    JOHN J. FRISHKOPF        

Name:

  John J. Frishkopf

Title:

  Treasurer



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC., as Seller and as Servicer

By:

 

/S/    JOHN J. FRISHKOPF        

Name:

  John J. Frishkopf

Title:

  Treasurer



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC. dba U.S. Bank Portfolio Services, as Backup
Servicer

By:

 

/S/    JOHN DOCKEN        

Name:

  John Docken

Title:

  SVP